DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 12/6/21, the following is a final office action. Claims 1, 13 are amended. Claims 11 and 23 are cancelled. Claims 1-10, 12-22 and 24-26 are pending in this application and are rejected as follows. The previous rejection has been modified to reflect claim amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10, 12-21, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170220966 Al), and further in view of Cohen (US 7945470), and further in view of Gorlin (US 20160104113 Al), and further in view of Samocha et al (US 20190066251 A1), and further in view of Bednarek (US 20150227890 A1),

As per claim 1, Wang discloses:

a database, wherein the database is configured to store requirements for deliveries, ({0013] It is also an object of the present invention to provide a system configured to dynamically update a database to indicate changes in a customer's and a service provider's presets, settings, preferences, limitations, feedback or other information in order to provide quality services);

receive, from a retailer, electronically, an indication of items included in the package; determine, based on the indication of items included in the package and access to the database, a set of requirements, (Wang [0015] Another object of the present invention is to overcome the surging shortfalls of the pricing methods presented in current on-demand service systems. The disclosed exemplary embodiments present an electronically implemented platform for customers and service providers to set or negotiate prices for requested services on their own initiations with reference to a default price based at least in part on supply and demand; [0074] Determination of whether a service request is a transport service, delivery service or both transport and delivery service is based on how the service request is categorized through an evaluation of the "goods" in question. For instance, the service request for a delivery of a suitcase from a customer's house to another location could be requested and carried out as a delivery service request, as a suitcase is a material that could be grouped as a "good."
However, if the service request involves a customer requesting transport service to the airport with the same suitcase and carry-on bag, it would be carried out as a transport request, as the bags are accompanying the customer, and this does not constitute an independent delivery of goods. An example of a hybrid request would be a customer who went to the furniture store and purchased a bed, table, and a set of chairs. In this case, the goods are central to the service; [0076] According to an exemplary embodiment of the present invention, service providers register in the system prior to being able to carry out service requests or using any functionality of the application or system, in addition to passing verification process such as a background check. In this service provider's registration process, the system may prompt the service provider to enter information, such as a copy of a service provider's driver's license or ID, a credit card, other billing information or bank information for online money transfer. This information may include any biographical or historical details about the service provider and the service provider's driving history, including status of vehicle registration, and insurance licensing information or a security background review. Biographical details may include prompts to input information regarding a service provider's background: a service provider's gender, country of origin, native language and second language proficiency, if any. A service provider may provide comprehensive information about his or her vehicle or other method of providing service including but not limited to vehicle's make, model, and year as well as color, any details about the interior or exterior of the vehicle or the vehicle's accessibility and passenger capacity. Other information should be provided by a service provider that may be a factor in a delivery service request, such as method of delivery, for instance by bicycle or by foot or using public transportation, any limitations related to weight and size of goods to be delivered or any other information related to the delivery service; [0197] According to an exemplary embodiment of the present invention, there might be numerous limitations specific to on-demand delivery services. For instance, a service provider might limit the type of goods to deliver, such as excluding any fragile, poisonous, or valuable goods. Or, if a service provider is not willing to handle multiple goods at a time, he or she can limit the number of goods he or she would potentially accept for delivery. It is understandably easier to handle only one or two items at a time, as keeping an eye on multiple items might for some people be a task hard to manage. Moreover, weight of goods can be something to consider when carrying out delivery service. For example, mainly female service providers will more likely not be willing to accept heavy goods for delivery as lifting these goods might pose a physical challenge for them. Size of goods might also be considered since not all service providers will be able to transport large or extra-large items, as a service request for delivery of such items might not only require a service provider to have a vehicle but for that vehicle to have appropriate space capacity. As for service requests involving pets, some service providers might choose to opt out of such service requests for reasons of pet allergy or for not having proper accommodation, such as a special crate. Transporting children can be unacceptable for some service providers, as young babies usually require a special baby seat, the requirement that has to be met according to the law; [0200] According to an exemplary embodiment of the present invention, a service provider presets a search parameter based on pickup time or a search parameter based on distance, which are centered on the current location. The size of the search parameters is preset to include all service requests within a certain limitation: the search parameters may be all requests within a certain estimated time from the service provider's geolocation, or it may be a radius that is based on a distance from the service provider's geolocation. A service provider can further select to see all requests, or all requests regarding a certain type of service. Furthermore, a service provider can focus the requests he or she is notified about to favorite's lists if they want. Once there is a service request from a customer that falls within the service provider's preset radius, the service provider can look on the electronic map display to view the locations for the pickup and drop off destination locations depending on the zip code or specific address given by the customer, whether the pickup involves a customer or goods or a customer with goods. When a service provider opens the system, he or she may preset various sets of indicators and any limitations based on preference, receive one or more service requests from one or more customers on the electronic map display, and then the service provider evaluates the service requests and decided which service request to accept or provide. The service request information may be displayed through the various sets of indicators regarding this service request, such as the price proposed by a customer if applicable, as well as route information, pickup or drop off location or the estimated travel time for the service request.); the set of requirements for delivery agents determined, at least in part by including any requirements corresponding to each of the items in the package, (Wang [0092], Along with transport service limitations, there are limitations regarding the delivery of goods. A service provider's vehicle may not have the capacity for a large item such as a bed, mattress or table, or a package may be too heavy or unwieldy for a service provider on a bicycle to handle, so they may limit the size of the goods. The service provider may also limit based on weight of goods and the number of goods. Another service provider may have an allergy to an item that another service provider does not. Service providers are also able to specify whether they can accommodate pets. The goods to be delivered may be disclosed so that a service provider may properly be dispatched based on the parameters of the goods.

a certification system/wherein the set of requirements dictate certifications required of delivery agents to deliver the package; wherein only ones of the plurality of mobile devices associated with delivery agents meeting the set of requirements having the required certifications are is capable of acceptance of the delivery; ([0077] According to an exemplary embodiment of the present invention, the system uses data stored in the database to independently track a service provider's credentials to ensure that all required and other required documents are valid and up to date. These documents may include but are not limited to a service provider's licensed automobile insurance, other documentation (e.g., a Taxi & Limousine Commission from the New York City Taxi &. Limousine Commission or other regulatory agencies), or any combination thereof. According to an exemplary embodiment of the present invention, expiration dates for these documents may be entered and stored within the system. If an expiration date is approaching, the system will automatically send a notification to the service provider at a pre-determined time before the expiration date. The notification may be sent by phone call, text message, email and/or any other form of communication. If the service provider does not provide the required documentation to prove it has been renewed and is valid, the system may automatically suspend the service provider and will not dispatch any service requests to the service provider until the service provider has provided new documentation that the relevant documentation has been renewed and is valid. There will be no disruption of dispatching of service requests if the service provider provides documentation of the renewal in a timely manner.).

transmit, via the communications network to the certification system electronically, an acceptance of the delivery, wherein only ones of the plurality of mobile devices associated with delivery agents meeting the set of requirements is capable of acceptance of the delivery, ([0100] As soon as a service provider accepts one service request, all the other requests will be removed for that service provider. As soon as a service provider completes the accepted service request, the service provider may receive a notification about new available service requests. According to an exemplary embodiment of the present invention, a service provider is able to limit the amount of customers they may see in their pool of potential available customers. A service provider may limit the amount of potential available customers in multiple ways. A service provider is able to specify by the number of potential compatible customers displayed on a mobile device);

Wang does not disclose the following, however, Cohen discloses:

transmit, via a communications network to a plurality of mobile devices electronically, information regarding the delivery; each of the plurality of mobile devices configured to: receive, from the certification system electronically, the information regarding the delivery, (See claims 1 and 14 of Cohen: "1. A computer-implemented method for facilitating performance of tasks from task requesters by mobile human task performers, the method comprising: receiving information about multiple mobile human task performers who are available to perform tasks in multiple geographic locations, the received information for each of the mobile human task performers indicating a current geographic location of the mobile human task performer and one or more mobile devices of the mobile human task performer that are available for use in performing tasks; receiving information from multiple task requesters about multiple tasks that are available to be performed, each of the tasks having criteria for performance of the task that includes a geographic location of a mobile human task performer who performs the task and that includes one or more capabilities of a mobile device of the mobile human task performer who performs the task; and for each of at least some of the multiple tasks, automatically identifying a mobile human task performer who is capable of performing the task in accordance with the criteria for the task, the automatic identifying being performed by a configured computing system and including determining that the current geographic location of the mobile human task performer is within a predetermined distance from the geographic location for the task and including determining that the one or more mobile devices of the mobile human task performer have the one or more capabilities for the task; sending information about the task to the identified mobile human task performer via at least one of the mobile devices of the identified mobile human task performer, the sending being performed by the configured computing system; and after the sending of the information, receiving information from at least one of the mobile devices of the identified mobile human task performer that the task has been performed by the identified mobile human task performer. 14. The method of claim 11 wherein each of the mobile task performers has one or more mobile devices at a current location of the mobile task performer, and wherein the providing of the indication of the indicated task to each of the identified one or more mobile task performers includes automatically sending one or more communications to at least one of the one or more mobile devices of that mobile task performer.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Cohen in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Wang does not disclose the following, however, Gorlin discloses:

receive, via the communications network electronically, in response to the transmission of the acceptance of the delivery, an authorization; and present, the pickup location, the authorization. ([0165] FIG. 12 is a flowchart illustrating an exemplary method of verifying a delivery, according to an embodiment. When a task has been double accepted (both the deliverer accepts and the sender (or who arranged for the deliver) accepts the assignment of the deliverer), the receiver will receive a code either via email or SMS. When the package is delivered the receiver and/or the deliverer will be located and prompted for the code to be entered on their mobile phone; [0159], if the driver is heading in the same general direction or the predicted route the driver is pursuing will pass near where the package pickup location is located, then the driver is alerted of a potential job (task) by displaying the task on the driver’s map).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gorlin in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Wang does not disclose the following limitations, however, Samocha et al discloses:

transmit, via the communications network to the certification system, a current location, wherein the current location is a location of one of the plurality of mobile devices, ([(0060] When a customer opens the customer application, the backend server 302 may log the customer in based on a comparison of authentication information provided by the customer mobile device 104 with authentication information stored in customer account data 316. The request is received by the backend server 302 and stored in customer request data 320. Backend server 302 may access driver availability data 322 to determine one or more drivers that would be suitable to fulfill the request from the customer. In one embodiment, backend server 302 selects a particular driver (e.g., based on the driver's locality with respect to the customer's pick-up location) and sends information associated with the request to the driver.)

wherein the certification system is further configured to:

generate, automatically based on transmission of the acceptance of the delivery, the authorization, (Samocha: [0060], The driver indicates whether he accepts or rejects the request via vehicle mobile device 108. If the driver rejects the request, backend server 302 selects a different driver and the process is repeated until the backend server 302 receives an accepted request from a driver.);

determine, based on a comparison of the physical retrieval location at the retailer with the current location of the mobile device of the delivery agent who will make the delivery upon presentation of the authorization, whether the current location is consistent with the physical retrieval location; and in response to a determination that the current location is consistent with the physical retrieval location, allow the delivery agent who will make the delivery to physically retrieve the items included in the package; and in response to a determination that the current location is not consistent with the physical retrieval location, prohibit physical retrieval of the items included in the package, (Samocha: [O060],The backend server 302 may then allocate the request to one of the drivers based on any suitable criteria…As another example, if multiple drivers accept the request within a given timeframe, the request may be assigned to the most suitable driver (e.g., the driver that is closest to the pick-up location or a driver that has a car that meets preferred characteristics of the customer's request). Once the request has been accepted by a driver, backend server 302 notifies the customer that a driver has accepted his request and provides any suitable information associated with the driver (e.g., driver's current location, model and color of vehicle, estimated time of arrival, etc.) to the customer;  Samocha: [0061] Backend server 302 may provide navigation information to vehicle mobile device 108 to direct the driver to the customer’s pickup location and subsequently to direct the driver to the customer’s destination location; ALSO SEE ABSTRACT: “A method includes receiving, from a user computing device, a transportation request including a proposed arrival time for a package to arrive at a destination and determining a pickup time to pick up the package based on the proposed arrival time and based on one or more factors affecting ability for the package to arrive at the destination at the proposed arrival time…The method further includes transmitting, to a driver computing device associated with a driver based on the new pickup time, navigational data to direct the driver to pick up the package and providing, to the user computing device, status of a driver location of the driver computing device.”).

For further clarification, Gorlin, discloses in [0150], approving or declining a potential driver, AND ALSO IN [(00157]-[0157] If the setting is enabled in operation 1001, then the method proceeds to operation 1002, which determines whether there is package (a delivery task with a pickup location) is in a X mile radius (wherein X is a predetermined threshold such as 5 miles, etc.) Note that the package (task) must not yet have a deliverer (if it does, there is no point showing it on drivers’ maps). If no such package with a pickup location is nearby (within X miles), then the method returns to operation 1000; [0158] If in operation 1002, there is a package with a pickup location within the X mile radius, then the method proceeds to operation 1003, which determines whether the driver is heading in the same general direction as (or the predicted route the driver is pursuing will pass near) where the package pickup location is located. If not, then the method returns to operation 1000; [0159], if the driver is heading in the same general direction or the predicted route the driver is pursuing will pass near where the package pickup location is located, then the driver is alerted of a potential job (task) by displaying the task on the driver’s map).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gorlin and Samocha et al in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Wang does not disclose the following limitations however, Bednarek discloses:

providing a physical retrieval location at a retailer, the retailer controlling access to the package by the delivery agent; a set of requirements required of delivery agents by the retailer, (Bednarek [0118] ...To the extent a USER LIST or GROUP LIST includes items that can be obtained from a VENDOR or SUPPLIER that offers drive-thru pick up, a USER may use the system to transmit the list to a VENDOR or SUPPLIER location for pick up. ... When the USER smart devices include position locating equipment (e.g., GPS) the system could also notify the VENDOR of the estimated time of arrival for pick up (if the USER is traveling) and update the ETA as the USER nears the VENDOR location eventually notifying the VENDOR when the USER has arrived at the location. Delivery of the goods could take place in various ways without compromising the personal anonymity of the USER. The same approach may be used to alert a vendor of the impending arrival of a trusted driver or ra affiliate driver; [0120] The USER PROFILE record 131 could, if desired, include payment information sufficient to allow electronic payment through the system or the transfer of secure electronic payment information to a VENDOR upon BNO SN from the USER. The VENDOR could receive a description of the USER vehicle or the VENDOR could send the USER an order number for display or the VENDOR could instruct the USER to PARK at a designated location (e.g., parking space) that has been allocated to the order; [0122] Those skilled in the art will appreciate that aspects of this “drive thru" pick up system could be implemented by a wide variety of VENDORS and SUPPLIERS ... The same approach could be used for hardware stores and other retailers).).

transmit, via the communications network, the authorization to a mobile device corresponding to a delivery agent who will make the delivery, (Bednarek; et al (US 20150227890 A1) [0114] In an embodiment similar to known smart device tracking devices, the APP will locate users device via GPS, WiFi or cell tower triangulation and send and receive signals from the communication system. The difference is that location information is shared for a specified period/duration set by the APP user (e.g., customer) when authorizing the system to share their smart device location with a courier for a limited duration (generally until the delivery is complete). The APP also works with the communication system to allow the system to push a message to the smart device as well and to enable courier to customer direct messaging or chat).

receive the authorization at the retailer upon presentation by the delivery agent who will make the delivery, (Bednarek; et al (US 20150227890 A1) [0118] … a USER may use the system to transmit the list to a VENDOR or SUPPLIER location for pick up …The USER could add menu items to an ORDER LIST and then authorize the transfer of the order list to the VENDOR…”; ALSO SEE [0013] The communication system and infrastructure further supports the distributed distribution ecosystem of couriers (for example, trusted drivers and other couriers, ad hoc couriers and authorized affiliates delivering) and/or fulfilling orders of others. An embodiment of the communication system includes hardware controlled by software to receive customer orders and, in response thereto, send messages to the customer placing the order confirming the orders and, optionally providing the customer placing the order with at least one courier profile and prompting the customer to send a message indication whether the courier is accepted or not and receiving a message from the customer in response thereto, transmit the order to the designated vendor either directly or through a courier,)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Bednarek in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Wang discloses:

wherein the certification system is further configured to:

determine, from a list of delivery agents based on the set of requirements, the delivery agents meeting the set of requirements, wherein the transmission of the information regarding the delivery is only to the ones of the plurality of mobile devices associated with the delivery agents meeting the set of requirements, ([0100] As soon as a service provider accepts one service request, all the other requests

will be removed for that service provider. As soon as a service provider completes the accepted service request, the service provider may receive a notification about new available service requests. According to an exemplary embodiment of the present invention, a service provider is able to limit the amount of customers they may see in their pool of potential available customers. A service provider may limit the amount of potential available customers in multiple ways. A service provider is able to specify by the number of potential compatible customers displayed on a mobile device);

As per claim 3, Wang discloses:

determine whether a delivery agent associated with one of the plurality of mobile devices meets the set of requirements; and if the delivery agent associated with the one of the plurality of mobile devices meets the set of requirements, present, via the one of the plurality of mobile devices, the information regarding the delivery, ([(0197] According to an exemplary embodiment of the present invention, there might be numerous limitations specific to on-demand delivery services. For instance, a service provider might limit the type of goods to deliver, such as excluding any fragile, poisonous, or valuable goods. Or, if a service provider is not willing to handle multiple goods at a time, he or she can limit the number of goods he or she would potentially accept for delivery. It is understandably easier to handle only one or two items at a time, as keeping an eye on multiple items might for some people be a task hard to manage. Moreover, weight of goods can be something to consider when carrying out delivery service. For example, mainly female service providers will more likely not be willing to accept heavy goods for delivery as lifting these goods might pose a physical challenge for them. Size of goods might also be considered since not all service providers will be able to transport large or extra-large items, as a service request for delivery of such items might not only require a service provider to have a vehicle but for that vehicle to have appropriate space capacity. As for service requests involving pets, some service providers might choose to opt out of such service requests for reasons of pet allergy or for not having proper accommodation, such as a special crate. Transporting children can be unacceptable for some service providers, as young babies usually require a special baby seat, the requirement that has to be met according to the law; [0200] According to an exemplary embodiment of the present invention, a service provider presets a search parameter based on pickup time or a search parameter based on distance, which are centered on the current location. The size of the search parameters is preset to include all service requests within a certain limitation: the search parameters may be all requests within a certain estimated time from the service provider's geolocation, or it may be a radius that is based on a distance from the service provider's geolocation. A service provider can further select to see all requests, or all requests regarding a certain type of service. Furthermore, a service provider can focus the requests he or she is notified about to favorite's lists if they want. Once there is a service request from a customer that falls within the service provider's preset radius, the service provider can look on the electronic map display to view the locations for the pickup and drop off destination locations depending on the zip code or specific address given by the customer, whether the pickup involves a customer or goods or a customer with goods. When a service provider opens the system, he or she may preset various sets of indicators and any limitations based on preference, receive one or more service requests from one or more customers on the electronic map display, and then the service provider evaluates the service requests and decided which service request to accept or provide. The service request information may be displayed through the various sets of indicators regarding

this service request, such as the price proposed by a customer if applicable, as well as route information, pickup or drop off location or the estimated travel time for the service request; [0100] According to an exemplary embodiment of the present invention, the system may also provide notifications to a service provider that there are several service requests available for him or her to choose from. The service provider may then see all available service requests, including but not limited to pick up and drop off location and choose the best service request from all available options. As soon as a service provider accepts one service request, all the other requests will be removed for that service provider. As soon as a service provider completes the accepted service request, the service provider may receive a notification about new available service requests. According to an exemplary embodiment of the present invention, a service provider is able to limit the amount of customers they may see in their pool of potential available customers. A service provider may limit the amount of potential available customers in multiple ways. A service provider is able to specify by the number of potential compatible customers displayed on a mobile device).

If the delivery agent associated with the one of the plurality of mobile devices does not meet the set of requirements, not present the information regarding the delivery, suggested by ([0197], When a service provider opens the system, he or she may preset various sets of indicators and any limitations based on preference, receive one or more service requests from one or more customers on the electronic map display, and then the service provider evaluates the service requests and decided which service request to accept or provide. The service request information may be displayed through the various sets of indicators regarding this service request, such as the price proposed by a customer if applicable, as well as route information, pickup or drop off location or the estimated travel time for the service request.). 

As per claims 4, 16, Wang discloses:

wherein each of the delivery agent has one or more certifications, and wherein the set of requirements includes specific required certifications, (([0077] According to an exemplary embodiment of the present invention, the system uses data stored in the database to independently track a service provider's credentials to ensure that all required and other required documents are valid and up to date. These documents may include but are not limited to a service provider's licensed automobile insurance, other documentation (e.g., a Taxi & Limousine Commission from the New York City Taxi &. Limousine Commission or other regulatory agencies), or any combination thereof. According to an exemplary embodiment of the present invention, expiration dates for these documents may be entered and stored within the system. If an expiration date is approaching, the system will automatically send a notification to the service provider at a pre-determined time before the expiration date. The notification may be sent by phone call, text message, email and/or any other form of communication. If the service provider does not provide the required documentation to prove it has been renewed and is valid, the system may automatically suspend the service provider and will not dispatch any service requests to the service provider until the service provider has provided new documentation that the relevant documentation has been renewed and is valid. There will be no disruption of dispatching of service requests if the service provider provides documentation of the renewal in a timely manner).

As per claims 5, 17, Wang does not disclose wherein indications of each of the delivery agents and the one or more certifications are maintained as data in one or more blocks of a blockchain system, wherein each of the one or more blocks contains a hash of at least some of the data, and wherein the one or more blocks are accessible by at least one of the certification system and the plurality of mobile devices. However, Bednarek et al discloses in [0215] From a user perspective, Bitcoin is a mobile app or computer program that provides a personal Bitcoin wallet and allows a user to send and receive bitcoins with them. Behind the scenes, the Bitcoin network is sharing a public ledger called the “block chain". This ledger contains every transaction ever processed, allowing a user's computer to verify the validity of each transaction. The authenticity of each transaction is protected by digital signatures corresponding to the sending addresses, allowing all users to have full control over sending bitcoins from their own Bitcoin addresses. In addition, anyone can process transactions using the computing power of specialized hardware and earn a reward in bitcoins for this service. This is often called "mining." More specifically, once a user installs a Bitcoin wallet on their computer or mobile phone, they receive a Bitcoin address and can create more whenever needed. The user can disclose their addresses to others so that they can the user or vice versa--similar to how email works, except that Bitcoin addresses should only be used once. The Balances block chain is a shared public ledger on which the entire Bitcoin network relies. All confirmed transactions are included in the block chain. In this way, Bitcoin wallets can calculate their spendable balance and new transactions can be verified to be spending bitcoins that are actually owned by the spender. The integrity and the chronological order of the block chain are enforced with cryptography. A transaction is a transfer of value between Bitcoin wallets that gets included in the block chain. Bitcoin wallets keep a secret piece of data called a private key or seed, which is used to sign transactions, providing a mathematical proof that they have come from the owner of the wallet. The signature also prevents the transaction from being altered by anybody once it has been issued. All transactions are broadcast between users and usually begin to be confirmed by the network in the following 10 minutes, through a process called mining. Mining is a distributed consensus system that is used to confirm waiting transactions by including them in the block chain. It enforces a chronological order in the block chain, protects the neutrality of the network, and allows different computers to agree on the state of the system. To be confirmed, transactions must be packed in a block that fits very strict cryptographic rules that will be verified by the network. These rules prevent previous blocks from being modified because doing so would invalidate all following blocks. Mining also creates the equivalent of a competitive lottery that prevents any individual from easily adding new blocks consecutively in the block chain. This way, no individuals can control what is included in the block chain or replace parts of the block chain to roll back their own spends.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Bednarek et al in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 6, 18, Wang discloses:

wherein the certifications include one or more of age, ratings, ability to use one or more of the items, ability to install one or more of the items, criminal history, medical history, type of vehicle used for delivery, length of delivery experience, and education, ([0083] A service provider's language capabilities may be important for both a customer and the service provider because knowing the same language fosters better communication between them and decreases the chances for misunderstandings. A service provider's gender may be important because, for example, a female customer may feel more comfortable and may prefer a female service provider when she is booking a service request during later hours at night. In addition, the number of customers cannot be beyond the limit of a service provider's vehicle's passenger capacity. If that's the case, the service request will be sent to another service provider whose vehicle does have the proper passenger capacity. The type of vehicle may also be a factor in order to determine the appropriate vehicle for a given service (e.g., number of seats available or size of the vehicle). Vehicle size is an important parameter for delivery service as delivery of some goods may require a larger vehicle than delivery of some smaller goods. Additionally, the make or model of the vehicle may be important because there are customers who prefer a specific kind of vehicle for their transport service or some customers may have more expensive tastes when picking a vehicle. A service provider's country of origin may also be important for communication purposes between the service provider and a customer because if the language they speak is common to both of them, they may share common interests or may be able to talk about common subjects. According to an exemplary embodiment of the present invention, preferences may also include gender and age of the service provider, language preference, etc. Even though some of preset preferences may mean longer waiting times for service, it nevertheless provides a higher level of security and customer customization and satisfaction, as these preferred options may be more desirable to a customer than shorter pickup times. Accordingly, the customized experience a customer receives results in quality personalized on-demand service.)

As per claims 7, 19, Wang does not disclose, however, Bednarek discloses wherein the authorization is based one hash. (Bednarek [0405] As is known in the art, TT is the transformation of a string of characters into a usually shorter fixed-length value or key that represents the original string. Hashtag is used to index and retrieve items in a database because it is faster to find the item using the shorter hashtag key than to find it using the original value. It is also used in many encryption algorithms). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Bednarek in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 8, 20, Wang does not disclose, however, Bednarek discloses wherein the authorization is a code. (Claim 1 of Bednarek,: wherein the non-transitory computer-readable medium further embodies a program executable in a computing device that includes code that executes the steps of implementing a distributed order fulfillment and distribution process comprising the steps of: receiving a signal indicating that a user has checked in at a remote location; determining whether the user is qualified as at least one of an authorized affiliate or courier eligible to pick up orders on behalf of others; if the user is qualified as at least one of an authorized affiliate or courier eligible to pick up orders on behalf of others displaying orders that are available for pickup by the user; receiving a user selection; and for each order selected transmitting order details to the user.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Bednarek in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 9, 21, Wang discloses:

wherein each of the plurality of mobile devices includes an application associated with the certification system, ([0063] The term "system" herein is referred to the implementation through a combination of hardware and software that operates a portable computing device, which comprises various preprogrammed features combined and integrated with basic components including but not limited to one or more servers, databases, mobile end applications, web portals, network settings, etc. With the support of these components, the system provides the services through user interfaces, such as a website or a mobile application).

As per claims 10, 22 Wang does not disclose the following, however, Bednarek discloses wherein the retailer includes a customer of the retailer.

([0225], While the system supports a completely independent driver system, the system can also support subsidized drivers or driver infrastructure that is supported entirely by a particular customer." Thus, for example a grocery store, retailer or restaurant that has extensive delivery needs may subsidize drivers by providing the vehicles or supporting the purchase of vehicles to encourage the drivers to affiliate with that particular system operator. Likewise, to the extent that driverless vehicles are practical within a certain delivery range, the system operator or customer may invest in the driverless vehicles to be used as trusted drivers. From the perspective of vendors and customers the system offers the benefit of providing the lowest possible cost to deliver goods).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Bednarek in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 12, 24, Wang does not disclose:

receive, from the delivery agent associated with the one of the plurality of mobile devices, a request to deliver the package; and determine a location of the delivery agent associated with the one of the plurality of mobile devices, wherein if the location of the delivery agent associated with the one of the plurality of mobile devices is confirmed, transmit, to the delivery agent associated with the one of the plurality of mobile devices, a confirmation; if the location of the delivery agent associated with the one of the plurality of mobile devices is not confirmed, transmit, to the delivery agent associated with the one of the plurality of mobile devices, an instruction to refuse delivery.

However, Samocha discloses et al disclose in ([(O060] When a customer opens the customer application, the backend server 302 may log the customer in based on a comparison of authentication information provided by the customer mobile device 104 with authentication information stored in customer account data 316. The request is received by the backend server 302 and stored in customer request data 320. Backend server 302 may access driver availability data 322 to determine one or more drivers that would be suitable to fulfill the request from the customer. In one embodiment, backend server 302 selects a particular driver (e.g., based on the driver's locality with respect to the customer's pick-up location) and sends information associated with the request to the driver...,The driver indicates whether he accepts or rejects the request via vehicle mobile device 108. If the driver rejects the request, backend server 302 selects a different driver and the process is repeated until the backend server 302 receives an accepted request from a driver.);

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Samocha et al in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 13, Wang discloses:

storing in a database, requirements for deliveries, ([0013] It is also an object of the present invention to provide a system configured to dynamically update a database to indicate changes in a customer's and a service provider's presets, settings, preferences, limitations, feedback or other information in order to provide quality services);

receiving, at a certification system from a retailer electronically, an indication of items included in the package; determining, based on the indication of items included in the package, a set of requirements, (Wang [0015] Another object of the present invention is to overcome the surging shortfalls of the pricing methods presented in current on-demand service systems. The disclosed exemplary embodiments present an electronically implemented platform for customers and service providers to set or negotiate prices for requested services on their own initiations with reference to a default price based at least in part on supply and demand; [0074] Determination of whether a service request is a transport service, delivery service or both transport and delivery service is based on how the service request is categorized through an evaluation of the "goods" in question. For instance, the service request for a delivery of a suitcase from a customer's house to another location could be requested and carried out as a delivery service request, as a suitcase is a material item that could be grouped as a "good." However, if the service request involves a customer requesting transport service to the airport with the same suitcase and carry-on bag, it would be carried out as a transport request, as the bags are accompanying the customer, and this does not constitute an independent delivery of goods. An example of a hybrid request would be a customer who went to the furniture store and purchased a bed, table, and a set of chairs. In this case, the goods are central to the service; [0076] According to an exemplary embodiment of the present invention, service providers register in the system prior to being able to carry out service requests or using any functionality of the application or system, in addition to passing verification process such as a background check. In this service provider's registration process, the system may prompt the service provider to enter information, such as a copy of a service provider's driver's license or ID, a credit card, other billing information or bank information for online money transfer. This information may include any biographical or historical details about the service provider and the service provider's driving history, including status of vehicle registration, and insurance licensing information or a security background review. Biographical details may include prompts to input information regarding a service provider's background: a service provider's gender, country of origin, native language and second language proficiency, if any. A service provider may provide comprehensive information about his or her vehicle or other method of providing service including but not limited to vehicle's make, model, and year as well as color, any details about the interior or exterior of the vehicle or the vehicle's accessibility and passenger capacity. Other information should be provided by a service provider that may be a factor in a delivery service request, such as method of delivery, for instance by bicycle or by foot or using public transportation, any limitations related to weight and size of goods to be delivered or any other information related to the delivery service; [0197] According to an exemplary embodiment of the present invention, there might be numerous limitations specific to on-demand delivery services. For instance, a service provider might limit the type of goods to deliver, such as excluding any fragile, poisonous, or valuable goods. Or, if a service provider is not willing to handle multiple goods at a time, he or she can limit the number of goods he or she would potentially accept for delivery. It is understandably easier to handle only one or two items at a time, as keeping an eye on multiple items might for some people be a task hard to manage. Moreover, weight of goods can be something to consider when carrying out delivery service. For example, mainly female service providers will more likely not be willing to accept heavy goods for delivery as lifting these goods might pose a physical challenge for them. Size of goods might also be considered since not all service providers will be able to transport large or extra-large items, as a service request for delivery of such items might not only require a service provider to have a vehicle but for that vehicle to have appropriate space capacity. As for service requests involving pets, some service providers might choose to opt out of such service requests for reasons of pet allergy or for not having proper accommodation, such as a special crate transfer. This information may include any biographical or historical details about the service provider and the service provider's driving history, including status of vehicle registration, and insurance licensing information or a security background review. Biographical details may include prompts to input information regarding a service provider's background: a service provider's gender, country of origin, native language and second language proficiency, if any. A service provider may provide comprehensive information about his or her vehicle or other method of providing service including but not limited to vehicle's make, model, and year as well as color, any details about the interior or exterior of the vehicle or the vehicle's accessibility and passenger capacity. Other information should be provided by a service provider that may be a factor in a delivery service request, such as method of delivery, for instance by bicycle or by foot or using public transportation, any limitations related to weight and size of goods to be delivered or any other information related to the delivery service; [0197] According to an exemplary embodiment of the present invention, there might be numerous limitations specific to on-demand delivery services. For instance, a service provider might limit the type of goods to deliver, such as excluding any fragile, poisonous, or valuable goods. Or, if a service provider is not willing to handle multiple goods at a time, he or she can limit the number of goods he or she would potentially accept for delivery. It is understandably easier to handle only one or two items at a time, as keeping an eye on multiple items might for some people be a task hard to manage. Moreover, weight of goods can be something to consider when carrying out delivery service. For example, mainly female service providers will more likely not be willing to accept heavy goods for delivery as lifting these goods might pose a physical challenge for them. Size of goods might also be considered since not all service providers will be able to transport large or extra-large items, as a service request for delivery of such items might not only require a service provider to have a vehicle but for that vehicle to have appropriate space capacity. As for service requests involving pets, some service providers might choose to opt out of such service requests for reasons of pet allergy or for not having proper accommodation, such as a special crate.  Transporting children can be unacceptable for some service providers, as young babies usually require a special baby seat, the requirement that has to be met according to the law; [0200] According to an exemplary embodiment of the present invention, a service provider presets a search parameter based on pickup time or a search parameter based on distance, which are centered on the current location. The size of the search parameters is preset to include all service requests within a certain limitation: the search parameters may be all requests within a certain estimated time from the service provider's geolocation, or it may be a radius that is based one distance from the service provider's geolocation. A service provider can further select to see all requests, or all requests regarding a certain type of service. Furthermore, a service provider can focus the requests he or she is notified about to favorites lists if they want. Once there is a service request from a customer that falls within the service provider's preset radius, the service provider can look on the electronic map display to view the locations for the pickup and drop off destination locations depending on the zip code or specific address given by the customer, whether the pickup involves a customer or goods or a customer with goods. When a service provider opens the system, he or she may preset various sets of indicators and any limitations based on preference, receive one or more service requests from one or more customers on the electronic map display, and then the service provider evaluates the service requests and decided which service request to accept or provide. The service request information may be displayed through the various sets of indicators regarding this service request, such as the price proposed by a customer if applicable, as well as route information, pickup or drop off location or the estimated travel time for the service request); the set of requirements determined by joining requirements corresponding to each of the items in the package, (Wang [0092], Along with transport service limitations, there are limitations regarding the delivery of goods. A service provider's vehicle may not have the capacity for a large item such as a bed, mattress or table, or a package may be too heavy or unwieldy for a service provider on a bicycle to handle, so they may limit the size of the goods. The service provider may also limit based on weight of goods and the number of goods. Another service provider may have an allergy to an item that another service provider does not. Service providers are also able to specify whether they can accommodate pets. The goods to be delivered may be disclosed so that a service provider may properly be dispatched based on the parameters of the goods);

transmitting, via a communications network, to a plurality of mobile devices electronically, information regarding the delivery, wherein the information regarding the delivery includes the retrieval location for the items included in the package, ([0100] According to an exemplary embodiment of the present invention, the system may also provide notifications to a service provider that there are several service requests available for him or her to choose from. The service provider may then see all available service requests, including but not limited to pick up and drop off location and choose the best service request from all available options);

wherein the set of requirements dictate certifications required of delivery agents to deliver the package; wherein only ones of the plurality of mobile devices associated with delivery agents meeting the set of requirements having the required certifications are is capable of acceptance of the delivery, ([0077] According to an exemplary embodiment of the present invention, the system uses data stored in the database to independently track a service provider's credentials to ensure that all required and other required documents are valid and up to date. These documents may include but are not limited to a service provider's automobile insurance, other documentation (e.g., a Taxi & Limousine Commission from the New York City Taxi &. Limousine Commission or other regulatory agencies), or any combination thereof. According to an exemplary embodiment of the present invention, expiration dates for these documents may be entered and stored within the system. If an expiration date is approaching, the system will automatically send a notification to the service provider at a pre- determined time before the expiration date. The notification may be sent by phone call, text message, email and/or any other form of communication. If the service provider does not provide the required documentation to prove it has been renewed and is valid, the system may automatically suspend the service provider and will not dispatch any service requests to the service provider until the service provider has provided new documentation that the relevant documentation has been renewed and is valid. There will be no disruption of dispatching of service requests if the service provider provides documentation of the renewal in a timely manner.).

transmitting, via the communications network, to the certification system electronically, an acceptance of the delivery, wherein only ones of the plurality of mobile devices associated with delivery agents having the required certifications are capable of acceptance of the delivery, ([(0100] As soon as a service provider accepts one service request, all the other requests will be removed for that service provider. As soon as a service provider completes the accepted service request, the service provider may receive a notification about new available service requests. According to an exemplary embodiment of the present invention, a service provider is able to limit the amount of customers they may see in their pool of potential available customers. A service provider may limit the amount of potential available customers in multiple ways. A service provider is able to specify by the number of potential compatible customers displayed on a mobile device);

Wang does not disclose receiving, via the communications network from the certification system electronically, the information regarding the delivery; However, Cohen discloses in claims 1 and 14:1.A computer-implemented method for facilitating performance of tasks from task requesters by mobile human task performers, the method comprising: receiving information about multiple mobile human task performers who are available to perform tasks in multiple geographic locations, the received information for each of the mobile human task performers indicating a current geographic location of the mobile human task performer and one or more mobile devices of the mobile human task performer that are available for use in performing tasks; receiving information from multiple task requesters about multiple tasks that are available to be performed, each of the tasks having criteria for performance of the task that includes a geographic location of a mobile human task performer who performs the task and that includes one or more capabilities of a mobile device of the mobile human task performer who performs the task; and for each of at least some of the multiple tasks, automatically identifying a mobile human task performer who is capable of performing the task in accordance with the criteria for the task, the automatic identifying being performed by a configured computing system and including determining that the current geographic location of the mobile human task performer is within a predetermined distance from the geographic location for the task and including determining that the one or more mobile devices of the mobile human task performer have the one or more capabilities for the task; sending information about the task to the identified mobile human task performer via at least one of the mobile devices of the identified mobile human task performer, the sending being performed by the configured computing system; and after the sending of the information, receiving information from at least one of the mobile devices of the identified mobile human task performer that the task has been performed by the identified mobile human task performer.14. The method of claim 11 wherein each of the mobile task performers has one or more mobile devices at a current location of the mobile task performer, and wherein the providing of the indication of the indicated task to each of the identified one or more mobile task performers includes automatically sending one or more communications to at least one of the one or more mobile devices of that mobile task performer.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Cohen in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Wang does not disclose receiving, via the communications network electronically in response to the transmission of the acceptance of the delivery, an authorization at the retailer upon presentation by the delivery agent who will make the delivery ; and presenting, at a pickup point, the authorization.

However, Gorlin discloses in ([0165] FIG. 12 is a flowchart illustrating an exemplary method of verifying a delivery, according to an embodiment. When a task has been double accepted (both the deliverer accepts and the sender (or who arranged for the deliver) accepts the assignment of the deliverer), the receiver will receive a code either via email or SMS. When the package is delivered the receiver and/or the deliverer will be located and prompted for the code to be entered on their mobile phone; [0159], if the driver is heading in the same general direction or the predicted route the driver is pursuing will pass near where the package pickup location is located, then the driver is alerted of a potential job (task) by displaying the task on the driver’s map); ALSO SEE [0165] FIG 12 is a flowchart illustrating an exemplary method of verifying a delivery, according to an embodiment. When a task has been double accepted (both the deliverer accepts and the sender (or who arranged for the deliver) accepts the assignment of the deliverer), the receiver will receive a code either via email or SMS.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gorlin in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Wang does not disclose the following limitations, however, Samocha et al discloses:

presenting, at the physical retrieval location, the authorization, (Samocha: [0060] When a customer opens the customer application, the backend server 302 may log the customer in based on a comparison of authentication information provided by the customer mobile device 104 with authentication information stored in customer account data 316. The request is received by the backend server 302 and stored in customer request data 320. Backend server 302 may access driver availability data 322 to determine one or more drivers that would be suitable to fulfill the request from the customer. In one embodiment, backend server 302 selects a particular driver (e.g., based on the driver's locality with respect to the customer's pick-up location) and sends information associated with the request to the driver.);

generating, by the certification system automatically based on transmission of the acceptance of the delivery, an authorization; receiving, via the communications network electronically in response to the transmission of the acceptance of the delivery, [[an]] the authorization, (Samocha: [OO60] , The driver indicates whether he accepts or rejects the request via vehicle mobile device 108. If the driver rejects the request, backend server 302 selects a different driver and the process is repeated until the backend server 302 receives an accepted request from a driver.);

determining, by the certification system based on a comparison of the physical retrieval location at the retailer with  the current location of the mobile device of the delivery agent who will  make the delivery upon presentation of the authorization, whether the current location is consistent with the physical retrieval location; in response to a determination that the current location is consistent with the physical retrieval location, allowing the delivery agent who will make the delivery to physically retrieve the items included in the package;  and if the current location is consistent with the physical retrieval location, allowing a delivery agent associated with the one of the plurality of mobile devices to retrieve the items included in the package; and if the current location is not consistent with the physical retrieval location, prohibiting physical retrieval of the items included in the package, (Samocha: [0060],The backend server 302 may then allocate the request to one of the drivers based on any suitable criteria. For example, the driver who is the first to accept the request may be assigned to the request. As another example, if multiple drivers accept the request within a given timeframe, the request may be assigned to the most suitable driver (e.g., the driver that is closest to the pick-up location or a driver that has a car that meets preferred characteristics of the customer's request). Once the request has been accepted by a driver, backend server 302 notifies the customer that a driver has accepted his request and provides any suitable information associated with the driver (e.g., driver's current location, model and color of vehicle, estimated time of arrival, etc.) to the customer; Samocha:  [O060],The backend server 302 may then allocate the request to one of the drivers based on any suitable criteria…As another example, if multiple drivers accept the request within a given timeframe, the request may be assigned to the most suitable driver (e.g., the driver that is closest to the pick-up location or a driver that has a car that meets preferred characteristics of the customer's request). Once the request has been accepted by a driver, backend server 302 notifies the customer that a driver has accepted his request and provides any suitable information associated with the driver (e.g., driver's current location, model and color of vehicle, estimated time of arrival, etc.) to the customer;  [0061] Backend server 302 may provide navigation information to vehicle mobile device 108 to direct the driver to the customer’s pickup location and subsequently to direct the driver to the customer’s destination location; ALSO SEE ABSTRACT: “A method includes receiving, from a user computing device, a transportation request including a proposed arrival time for a package to arrive at a destination and determining a pickup time to pick up the package based on the proposed arrival time and based on one or more factors affecting ability for the package to arrive at the destination at the proposed arrival time…The method further includes transmitting, to a driver computing device associated with a driver based on the new pickup time, navigational data to direct the driver to pick up the package and providing, to the user computing device, status of a driver location of the driver computing device.”).

For further clarification, Gorlin, discloses in [0150], approving or declining a potential driver, AND ALSO IN [(00157]-[0157] If the setting is enabled in operation 1001, then the method proceeds to operation 1002, which determines whether there is package (a delivery task with a pickup location) is in a X mile radius (wherein X is a predetermined threshold such as 5 miles, etc.) Note that the package (task) must not yet have a deliverer (if it does, there is no point showing it on drivers’ maps). If no such package with a pickup location is nearby (within X miles), then the method returns to operation 1000; [0158] If in operation 1002, there is a package with a pickup location within the X mile radius, then the method proceeds to operation 1003, which determines whether the driver is heading in the same general direction as (or the predicted route the driver is pursuing will pass near) where the package pickup location is located. If not, then the method returns to operation 1000; [0159], if the driver is heading in the same general direction or the predicted route the driver is pursuing will pass near where the package pickup location is located, then the driver is alerted of a potential job (task) by displaying the task on the driver’s map).


It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Samocha et al in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With regard to the following limitation:

in response to a determination that the current location is consistent with the physical retrieval location, allow a delivery agent associated with the one of the plurality of mobile devices to retrieve the items included in the package; and in response to a determination that the current location is not consistent with the physical retrieval location, prohibit physical retrieval of the items included in the package,
Samocha discloses in [0060], “The backend server 302 may then allocate the request to one of the drivers based on any suitable criteria. For example, the driver who is the first to accept the request may be assigned to the request. As another example, if multiple drivers accept the request within a given timeframe, the request may be assigned to the most suitable driver (e.g., the driver that is closest to the pick-up location or a driver that has a car that meets preferred characteristics of the customer's request). Once the request has been accepted by a driver, backend server 302 notifies the customer that a driver has accepted his request and provides any suitable information associated with the driver (e.g., driver's current location, model and color of vehicle, estimated time of arrival, etc.) to the customer”. 
For further clarification, Gorlin, discloses in [0150], approving or declining a potential driver, AND ALSO IN [00157]-[0157] If the setting is enabled in operation 1001, then the method proceeds to operation 1002, which determines whether there is package (a delivery task with a pickup location) is in a X mile radius (wherein X is a predetermined threshold such as 5 miles, etc.) Note that the package (task) must not yet have a deliverer (if it does, there is no point showing it on drivers' maps). If no such package with a pickup location is nearby (within X miles), then the method returns to operation 1000; [0158] If in operation 1002, there is a package with a pickup location within the X mile radius, then the method proceeds to operation 1003, which determines whether the driver is heading in the same general direction as (or the predicted route the driver is pursuing will pass near) where the package pickup location is located. If not, then the method returns to operation 1000; [0159], if the driver is heading in the same general direction or the predicted route the driver is pursuing will pass near where the package pickup location is located, then the driver is alerted of a potential job (task) by displaying the task on the driver’s map.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Samocha and Gorlin in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Wang does not disclose the following limitations, however, Bednarek discloses: 

a physical retrieval location of a retailer with controlled access to the package, (Bednarek, [0118] ...To the extent a USER LIST or GROUP LIST includes items that can be obtained from a VENDOR or SUPPLIER that offers drive-thru pick up, a USER may use the system to transmit the list to a VENDOR or SUPPLIER location for pick up. ... When the USER smart devices include position locating equipment (e.g., GPS) the system could also notify the VENDOR of the estimated time of arrival for pick up (if the USER is traveling) and update the ETA as the USER nears the VENDOR location eventually notifying the VENDOR when the USER has arrived at the location. Delivery of the goods could take place in various ways without compromising the personal anonymity of the USER. The same approach may be used to alert a vendor of the impending arrival of a trusted driver or CS affiliate driver; [0120] The USER PROFILE record 131 could, if desired, include payment information sufficient to allow electronic payment through the system or the transfer of secure electronic payment information to a VENDOR upon Cs from the USER. The VENDOR could receive a description of the USER vehicle or the VENDOR could send the USER an order number for display or the VENDOR could instruct the USER to PARK at a designated location (e.g., parking space) that has been allocated to the order; [0122] Those skilled in the art will appreciate that aspects of this “drive thru" pick up system could be implemented by a wide variety of VENDORS and SUPPLIERS ... The same approach could be used for hardware stores and other retailers.).

transmitting, by the certification system via the communications network,, the authorization to a mobile device corresponding to a delivery agent who will make the delivery, (Bednarek; et al (US 20150227890 A1) [0114] In an embodiment similar to known smart device tracking devices, the APP will locate users device via GPS, WiFi or cell tower triangulation and send and receive signals from the communication system. The difference is that location information is shared for a specified period/duration set by the APP user (e.g., customer) when authorizing the system to share their smart device location with a courier for a limited duration (generally until the delivery is complete). The APP also works with the communication system to allow the system to push a message to the smart device as well and to enable courier to customer direct messaging or chat).

Receiving, the authorization…at the retailer upon presentation by the delivery agent who will make the delivery, ((Bednarek; et al (US 20150227890 A1) [0118] … a USER may use the system to transmit the list to a VENDOR or SUPPLIER location for pick up …The USER could add menu items to an ORDER LIST and then authorize the transfer of the order list to the VENDOR…”; ALSO SEE [0013] The communication system and infrastructure further supports the distributed distribution ecosystem of couriers (for example, trusted drivers and other couriers, ad hoc couriers and authorized affiliates delivering) and/or fulfilling orders of others. An embodiment of the communication system includes hardware controlled by software to receive customer orders and, in response thereto, send messages to the customer placing the order confirming the orders and, optionally providing the customer placing the order with at least one courier profile and prompting the customer to send a message indication whether the courier is accepted or not and receiving a message from the customer in response thereto, transmit the order to the designated vendor either directly or through a courier,)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Bednarek in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

transmit, via the communications network, the authorization to a mobile device corresponding to a delivery agent who will make the delivery, (Bednarek; et al (US 20150227890 A1) [0114] In an embodiment similar to known smart device tracking devices, the APP will locate users device via GPS, WiFi or cell tower triangulation and send and receive signals from the communication system. The difference is that location information is shared for a specified period/duration set by the APP user (e.g., customer) when authorizing the system to share their smart device location with a courier for a limited duration (generally until the delivery is complete). The APP also works with the communication system to allow the system to push a message to the smart device as well and to enable courier to customer direct messaging or chat).

As per claim 14, Wang discloses:

determining, by the certification system from a list of delivery agents based on the set of requirements, the delivery agents meeting the set of requirements, wherein the information regarding the delivery is only transmitted to the ones of the plurality of mobile devices associated with the delivery agents meeting the set of requirements. ([0100] As soon as a service provider accepts one service request, all the other requests will be removed for that service provider. As soon as a service provider completes the accepted service request, the service provider may receive a notification about new available service requests. According to an exemplary embodiment of the present invention, a service provider is able to limit the amount of customers they may see in their pool of potential available customers. A service provider may limit the amount of potential available customers in multiple ways. A service provider is able to specify by the number of potential compatible customers displayed on a mobile device);

As per claim 15, Wang disclose:
determining, by each of the plurality of mobile devices, whether a delivery agent associated with one of the plurality of mobile devices meets the set of requirements; and if the delivery agent associated with the one of the plurality of mobile devices meets the set of requirements, presenting, via the one of the plurality of mobile devices, the information regarding the delivery; if the delivery agent associated with the one of the plurality of mobile devices does not meet the set of requirements, not presenting the information regarding the delivery, ([(0197] According to an exemplary embodiment of the present invention, there might be numerous limitations specific to on-demand delivery services.

For instance, a service provider might limit the type of goods to deliver, such as excluding any fragile, poisonous, or valuable goods. Or, if a service provider is not willing to handle multiple goods at a time, he or she can limit the number of goods he or she would potentially accept for delivery. It is understandably easier to handle only one or two items at a time, as keeping an eye on multiple items might for some people be a task hard to manage. Moreover, weight of goods can be something to consider when carrying out delivery service. For example, mainly female service providers will more likely not be willing to accept heavy goods for delivery as lifting these goods might pose a physical challenge for them. Size of goods might also be considered since not all service providers will be able to transport large or extra-large items, as a service request for delivery of such items might not only require a service provider to have a vehicle but for that vehicle to have appropriate space capacity. As for service requests involving pets, some service providers might choose to opt out of such service requests for reasons of pet allergy or for not having proper accommodation, such as a special crate. Transporting children can be unacceptable for some service providers, as young babies usually require a special baby seat, the requirement that has to be met according to the law; [0200] According to

an exemplary embodiment of the present invention, a service provider presets a search parameter based on pickup time or a search parameter based on distance, which are centered on the current location. The size of the search parameters is preset to include all service requests within a certain limitation: the search parameters may be all requests within a certain estimated time from the service provider's geolocation, or it may be a radius that is based on a distance from the service provider's geolocation. A service provider can further select to see all requests, or all requests regarding a certain type of service. Furthermore, a service provider can focus the requests he or she is notified about to favorites lists if they want. Once there is a service request from a customer that falls within the service provider's preset radius, the service provider can look on the electronic map display to view the locations for the pickup and drop off destination locations depending on the zip code or specific address given by the customer, whether the pickup involves a customer or goods or a customer with goods. When a service provider opens the system, he or she may preset various sets of indicators and any limitations based on preference, receive one or more service requests from one or more customers on the electronic map display, and then the service provider evaluates the service requests and decided which service request to accept or provide. The service request information may be displayed through the various sets of indicators regarding this service request, such as the price proposed by a customer if applicable, as well as route information, pickup or drop off location or the estimated travel time for the service request; [0100] According to an exemplary embodiment of the present invention, the system may also provide notifications to a service provider that there are several service requests available for him or her to choose from. The service provider may then see all available service requests, including but not limited to pick up and drop off location and choose the best service request from all available options. As soon as a service provider accepts one service request, all the other requests will be removed for that service provider. As soon as a service provider completes the accepted service request, the service provider may receive a notification about new available service requests. According to an exemplary embodiment of the present invention, a service provider is able to limit the amount of customers they may see in their pool of potential available customers. A service provider may limit the amount of potential available customers in multiple ways. A service provider is able to specify by the number of potential compatible customers displayed on a mobile device).

As per claim 25, Wang does not disclose wherein controlled access to the package at the physical retrieval location is automated and the package is automatically delivered to the delivery agent in response to presentation of the authorization.

However, Gorlin discloses in [0229] From operation 2103, the method proceeds to operation 2104, which initiates the consolidation route (using the proposed consolidation route the driver selected). The consolidation route (selected by the driver) is transmitted to the driver's portable computing device so the driver can be automatically guided along the route. The driver then follows the route, which provides directions to all of the pick-up and drop-off locations.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gorlin in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 26, Wang does not disclose the following, however, Samocha discloses: wherein the certification system is further configured to:

determine a current location of an intended recipient of the package; in response to a determination that the current location of the intended recipient is consistent with a location for delivery of the package, transmit a confirmation to the delivery agent to deliver the package; and in response to a determination that the current location of the intended recipient is not consistent with the location for delivery of the package, transmit an instruction to the delivery agent to not proceed with delivery of the package, (Samocha:  [O060],The backend server 302 may then allocate the request to one of the drivers based on any suitable criteria. For example, the driver who is the first to accept the request may be assigned to the request. As another example, if multiple drivers accept the request within a given timeframe, the request may be assigned to the most suitable driver (e.g., the driver that is closest to the pick-up location or a driver that has a car that meets preferred characteristics of the customer's request). Once the request has been accepted by a driver, backend server 302 notifies the customer that a driver has accepted his request and provides any suitable information associated with the driver (e.g., driver's current location, model and color of vehicle, estimated time of arrival, etc.) to the customer.). 
For further clarification, Gorlin, discloses in [0150], approving or declining a potential driver, AND ALSO IN [(00157]-[0157] If the setting is enabled in operation 1001, then the method proceeds to operation 1002, which determines whether there is package (a delivery task with a pickup location) is in a X mile radius (wherein X is a predetermined threshold such as 5 miles, etc.) Note that the package (task) must not yet have a deliverer (if it does, there is no point showing it on drivers' maps). If no such package with a pickup location is nearby (within X miles), then the method returns to operation 1000; [0158] If in operation 1002, there is a package with a pickup location within the X mile radius, then the method proceeds to operation 1003, which determines whether the driver is heading in the same general direction as (or the predicted route the driver is pursuing will pass near) where the package pickup location is located. If not, then the method returns to operation 1000; [0159], if the driver is heading in the same general direction or the predicted route the driver is pursuing will pass near where the package pickup location is located, then the driver is alerted of a potential job (task) by displaying the task on the driver’s map.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Samocha and Gorlin in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant's arguments filed 3/16/22 have been fully considered but they are not persuasive. Applicant amends claims to recite:

“transmit, via the communications network, the authorization to a mobile device corresponding to a delivery agent who will make the delivery;

receive the authorization at the retailer upon presentation by the delivery agent who will make the delivery;

determine, based on a comparison of the physical retrieval location at the retailer [[and]] with the current location of the mobile device of the delivery agent who will make the delivery upon presentation of the authorization, whether the current location is consistent with the physical retrieval location; and

in response to a determination that the current location is consistent with the physical retrieval location, allow [[a]] the delivery agent who will make the delivery associated with the one of the plurality of mobile devices to physically retrieve the items included in the package; 

After further review of prior art used, Examiner has made new citations.  With regard to the amendments, examiner has rejected them using the Bednarek reference.  Bednarek specifically discloses the customer authorizing the system to share their smart device location with a courier until the delivery is complete, which Examiner interprets as  the “transmit, via the communications network, the authorization…” limitation.   In addition, Bednarek discloses in [0118] “that a user may authorize … a USER may use the system to transmit the list to a VENDOR or SUPPLIER location for pick up …The USER could add menu items to an ORDER LIST and then authorize the transfer of the order list to the VENDOR…” and also, in  [0013], Bednarek discloses the customer sending a message indication whether the courier is accepted or not and receiving a message from the customer in response thereto, transmit the order to the designated vendor either directly or through a courier,”.  In this case, Examiner interprets that the authorization of the transfer of the order list from the user to the vendor/transmit the order to the designated vendor either directly or through a courier suggests the “receive the authorization…” limitation of the present invention.

With regard to the “determine, based on a comparison of the physical retrieval location…” and “in response to a determination that the current location is consistent“ limitations, Examiner cites both Samocha and Gorlin.   Samocha specifically discloses in paragraph [O060], discloses that  if multiple drivers accept the request within a given timeframe, the request may be assigned to the most suitable driver (e.g., the driver that is closest to the pick-up location or a driver that has a car that meets preferred characteristics of the customer's request). Once the request has been accepted by a driver, backend server 302 notifies the customer that a driver has accepted his request and provides any suitable information associated with the driver (e.g., driver's current location, model and color of vehicle, estimated time of arrival, etc.) to the customer.   Samocha also discloses in: [0061] Backend server 302 may provide navigation information to vehicle mobile device 108 to direct the driver to the customer’s pickup location and subsequently to direct the driver to the customer’s destination location; Samocha also discloses in the  ABSTRACT: a method that includes transmitting, to a driver computing device, navigational data to direct the driver to pick up the package“). Here, examiner interprets the assignment of driver that is closest to the pick-up location, and providing navigation information to vehicle mobile device 108 to direct the driver to the customer’s pickup location to pick up a package as described in Samocha as suggesting  the “determine, based on a comparison of the physical retrieval location…” and “in response to a determination that the current location is consistent“ limitations.  The Gorlin reference was added to further show the discloses in [0150], and [0157], approving or declining a potential driver, based on the pickup location and the distance between pickup locations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.

September 12, 2022
/AKIBA K ROBINSON/
 Primary Examiner, Art Unit 3628